DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 2, 2021 has been entered. 
Claims 15-20 have been canceled. 
Claims 21-26 have been added.
Claims 1-14 and 21-26 are pending in this application. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on February 2, 2021 is acknowledged.

Drawings
The drawings were received on October, 25 2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Coe on February 17, 2021.
The application has been amended as follows: 
As per Claim 6
Claim 6, line 3, page 3, “the multiplexer” should read as “the second multiplexer”.

Therefore, the examiner’s amendment of claim 6 reads as follows:
Claim 6
The circuit of claim 1 wherein the data path includes:
a C-element configured to receive the data input signal and a first acknowledgement signal, the C-element having an output coupled to the first input of the second multiplexer; and
a second output configured to output a second acknowledgement signal based on the output of the C-element.

As per Claim 7
Claim 7, lines 2-3, page 3, “the multiplexer” should read as “the second multiplexer”.

Therefore, the examiner’s amendment of claim 7 reads as follows:
Claim 7
The circuit of claim 6 wherein the data path further includes:
an inverter coupled between the output of the C-element and the first input of the second multiplexer; and
an AND gate having a first input coupled to the output of the C-element, the AND gate configured to generate the second acknowledgement signal based on the output of the C-element.

As per Claim 12
Claim 12, line 4, page 4, “the multiplexer” should read as “the second multiplexer”.


Claim 12
The asynchronous circuit of claim 9 wherein the data path of the first DAC-scan includes:
a C-element configured to receive the data input signal and a first acknowledgement signal, the C-element having an output coupled to the first input of the second multiplexer; and
a second output configured to output a second acknowledgement signal based on the output of the C-element.

As per Claim 13
Claim 13, lines 1-2, page 5, “the multiplexer” should read as “the second multiplexer”.

Therefore, the examiner’s amendment of claim 13 reads as follows:
Claim 13
The asynchronous circuit of claim 12 wherein the data path of the first DAC-scan further includes:
an inverter coupled between the output of the C-element and the first input of the second multiplexer; and
an AND gate having a first input coupled to the output of the C-element, the AND gate configured to generate the second acknowledgement signal based on the output of the C-element.

As per Claim 24
Claim 24, line 3, page 6, “the multiplexer” should read as “the second multiplexer”.

Therefore, the examiner’s amendment of claim 24 reads as follows:
Claim 24
The device of claim 21 wherein the data path includes:
a C-element configured to receive the data input signal and a first acknowledgement signal, the C-element having an output coupled to the first input of the second multiplexer; and
a second output configured to output a second acknowledgement signal based on the output of the C-element.

As per Claim 25
Claim 25, lines 2-3, page 6, “the multiplexer” should read as “the second multiplexer”.

Therefore, the examiner’s amendment of claim 25 reads as follows:
Claim 25
The device of claim 24 wherein the data path further includes:
an inverter coupled between the output of the C-element and the first input of the second multiplexer; and
an AND gate having a first input coupled to the output of the C-element, the AND gate configured to generate the second acknowledgement signal based on the output of the C-element.

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lu et al. (U.S. Patent No. 9,291,674 B1) discloses: A circuit (scan-testable integrated circuit (IC) 400 of Fig 4A), comprising:
a data path having an input configured to receive a data input signal (first data input signal (VD1)), and a first output (the output of first mux 406); and
a scan path (scan data input signal (VSDI)), including:
a first multiplexer (first mux 406) having a first input configured to receive the data input signal (The first mux 406 has a first input terminal for receiving a first data input signal (VD1));
a latch coupled to an output of the first multiplexer (The first latch 410 has an input terminal connected to the output terminal of the first mux 406 for receiving at least one of the first data input and scan data input signals (VD1 and VSDI));
a scan isolator coupled to an output of the latch (8:4–9: “The OR gate 426 has a first input terminal connected to the output terminal of the XOR gate 422 for receiving the first control signal (VCS1), a second input terminal for receiving an inverted scan enable signal by way of the NOT gate 424, and an output terminal for generating a second control signal (VCS2).” 
In one embodiment, the specification describes the claimed “scan isolator” as being a “gate which receives an inverted scan enable signal SE at a first input and receives an output of the latch 308 (e.g., the scan output Sout0) at a second input.” See U.S. Published Application No. US 2020/0132759 A1 ¶ 54. The Examiner finds the OR gate 426 receiving the VOUT from the latches and an inverted scan enable signal by way of the NOT gate 424, then generating a second control signal (VCS2) teaches the claimed “scan isolator”); and
a second multiplexer (second mux 414) having a first input (first output signal (VOUT1)) coupled to the first output of the data path (the output of first mux 406).
	Figure 4A of Lu is illustrated below for convenience.

    PNG
    media_image1.png
    519
    760
    media_image1.png
    Greyscale

However, the Examiner finds Lu does not teach or suggest the claimed “second multiplexer having a first input coupled to the first output of the data path and a second input coupled to an output of the scan isolator, the second multiplexer configured to output a data output signal.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 9 and 21 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 9 and 21 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-8, 10-14 and 22-26 are also allowable due to their dependency on an allowable base claim.



Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112